

116 HRES 1103 IH: Expressing support for the designation of the third week of September as National Student Sleep Health Week.
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1103IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Ms. Lofgren (for herself and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of the third week of September as National Student Sleep Health Week.Whereas healthy sleep is essential for the health, well-being, and safety of the students of the United States;Whereas healthy sleep is associated with healthy child development and better health outcomes in children and adolescents, including improved concentration, behavior, learning, memory, emotional regulation, quality of life, and mental and physical health;Whereas 25 percent of all children experience some type of sleep disturbance during childhood, including sleep disorders such as delayed sleep-wake phase disorder, insomnia, obstructive sleep apnea, and restless legs syndrome;Whereas the new, unknown, and rapidly changing realities of the COVID–19 pandemic have caused widespread sleep disturbances in children;Whereas the amount of sleep needed to promote optimal health in children and adolescents varies by age;Whereas the Centers for Disease Control and Prevention, the American Academy of Pediatrics, the American Academy of Sleep Medicine, and the Sleep Research Society recommend that teenagers sleep 8 to 10 hours per 24 hours on a regular basis to promote optimal health;Whereas data collected by the Centers for Disease Control and Prevention show that 75 percent of high school students in the United States report getting insufficient sleep on school nights;Whereas the average sleep duration reported by adolescents varies by race, with a higher percentage of Black high school students reporting insufficient sleep on school nights than White and Latino students;Whereas shifts in biological rhythms during puberty causes adolescents to become sleepy later at night and wake up later in the morning;Whereas insufficient sleep, erratic sleep and wake schedules, late bedtimes, and poor sleep quality are associated with worse school performance for adolescents;Whereas insufficient sleep increases the risk of accidents, injuries, hypertension, obesity, diabetes, and depression;Whereas insufficient sleep in teenagers is associated with an increased risk of self-harm, suicidal thoughts, and suicide attempts;Whereas the Office of Disease Prevention and Health Promotion at the Department of Health and Human Services seeks to increase the proportion of students in grades 9 through 12 who get sufficient sleep as part of Healthy People 2020, a Federal initiative to improve the health of all Americans;Whereas the American Academy of Pediatrics, the American Medical Association, and the American Academy of Sleep Medicine recommends that middle school and high school start times should be 8:30 a.m. or later to promote student health and performance;Whereas data show that 83 percent of middle schools and 93 percent of high schools in the United States start before 8:30 a.m.;Whereas insufficient sleep in teenagers is associated with an increased risk of drinking and driving, texting while driving, and drowsy driving;Whereas the National Highway Traffic Safety Administration considers drowsy driving to be a profound impairment that mimics alcohol-impaired driving in many ways, including slower reaction times and impaired attention, mental processing, judgement, and decision making;Whereas the AAA Foundation for Traffic Safety estimates that drowsy driving causes an average of 328,000 motor vehicle accidents in the United States each year, including 6,400 fatal crashes;Whereas drivers between 16 and 24 years of age are 80 percent more likely to be involved in a drowsy driving crash than adults who are 40 years of age or older;Whereas Congress established the National Center on Sleep Disorders Research in 1993 to foster the coordination of sleep and circadian research within the National Institutes of Health and other Federal agencies;Whereas sleep medicine is a multi-disciplinary medical specialty involving internal medicine physicians, pulmonologists, neurologists, psychiatrists, otolaryngologists, family physicians, pediatricians, anesthesiologists, dentists, psychologists, advanced practice providers, sleep technologists, and other health care professionals; andWhereas more sleep and circadian research is needed to help improve the treatment of sleep disorders and reduce sleep health disparities in children and adolescents: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Student Sleep Health Week;(2)supports the goals and efforts of National Student Sleep Health Week;(3)encourages public health officials, healthcare providers, educators, parents, and students to do their part to promote adequate sleep;(4)encourages children and adolescents to practice good sleep hygiene and discuss their sleep health with parents, teachers, and medical professionals; and(5)recognizes the continued importance of—(A)policies to improve sleep health in children and adolescents; and(B)work to understand and reduce sleep health disparities in children and adolescents.